                     Case 20-10691          Doc 107-1        Filed 09/08/20        Page 1 of 17




                                UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF MARYLAND


    In re
                                                                      Chapter 11
    ZACHAIR, LTD.,
                                                                      Case No. 20-10691 (TJC)
    Debtor.


                    FINAL ORDER AUTHORIZING DEBTOR-IN-POSSESSION
                    FINANCING AND GRANTING ADEQUATE PROTECTION

            Upon the motion (the “Motion” 1) of the above-captioned debtor (the “Debtor”) in this

chapter 11 case (the “Case”) seeking entry of a final order (the “Final DIP Order”), inter alia:

            a)      Authorizing the Debtor to obtain postpetition financing, consisting of senior

secured superpriority term loans (the “DIP Loans”) in an aggregate maximum amount of $1.5




1
            Capitalized terms used but not defined herein have the meanings given to them in the DIP Credit Agreement,
            attached hereto as Exhibit A.
                Case 20-10691           Doc 107-1           Filed 09/08/20      Page 2 of 17




million (the “DIP Commitment”), from Legalist SPV II, LP (as lender, agent, and collateral agent,

the “DIP Lender”), as provided in that certain Debtor-in-Possession Term Loan Credit

Agreement, dated as of the date of the entry of this Final DIP Order, among the Debtor and the

DIP Lender (the “DIP Credit Agreement”), and to incur the DIP Obligations contemplated

thereby;2

       b)       Authorizing the Debtor to execute and enter into, and to perform all acts necessary

or desirable to consummate the transactions contemplated by, the DIP Credit Agreement and other

DIP Loan Documents;3

       c)       Authorizing the Debtor to use the proceeds of the DIP Loans, as permitted in the

DIP Loan Documents (expressly including the Budget4);

       d)       Providing that all DIP Obligations shall, pursuant to section 364(c)(1) of title 11 of

the United States Code (the “Bankruptcy Code”), constitute DIP Claims, 5 payable from and




2
       “DIP Obligations” means DIP Lender Expenses, together with all principal of, and interest and fees on
       (including, without limitation, any applicable Undrawn Line Fee, Commitment Fee, Underwriting Fee, and
       any applicable Makewhole Fee) the DIP Loans, any amount owed to any Indemnified Person, and any other
       amount owed by the Debtor under any DIP Loan Document.
3
       “DIP Loan Documents” means this Final DIP Order, the DIP Credit Agreement, all Borrowing Requests,
       the Budget and related reporting, all documents relating to the Cash-Management Requirements, and all other
       agreements, documents, and instruments in any way arising from, related to, or connected with the DIP
       Commitment, DIP Loans, DIP Claims, and/or DIP Liens, together with all schedules, exhibits, and other
       addenda thereto, all of which shall be in Approved Form.
4
       “Budget” means a budget encompassing, on a monthly basis, the period from the date hereof through the
       satisfaction of the final Milestone and containing detailed line items of the Debtor’s projected receipts and
       disbursements, in Approved Form, including as the same may be revised by the Debtor from time to time in
       Approved Form. The Budget as of the date hereof is attached as Exhibit C to the DIP Credit Agreement
5
       “DIP Claims” means “superpriority” administrative-expense claims with priority over (x) all other
       administrative-expense claims, expenses, and costs permitted by, described in, or entitled to priority under
       the Bankruptcy Code (subject to the Carveout (as defined below)) and (y) all other unsecured claims against
       the Debtor.




                                                        2
                    Case 20-10691        Doc 107-1           Filed 09/08/20       Page 3 of 17




having recourse to all property of the Debtor’s estate (expressly including all DIP Collateral,6 but

excluding Excluded Collateral);

       e)          Authorizing the Debtor to grant the DIP Lender automatically perfected DIP Liens

(as defined below) in all DIP Collateral to secure pay of all DIP Obligations, comprising:

            (i)       Pursuant to Bankruptcy Code section 364(c)(2), senior DIP Liens on all DIP

                      Collateral not subject to Existing Liens; 7

            (ii)      Pursuant to Bankruptcy Code section 364(c)(3), junior DIP Liens on all DIP

                      Collateral subject to Existing Liens;

            (iii)     Pursuant to Bankruptcy Code section 364(d)(1), equal DIP Liens on all DIP

                      Collateral subject to Existing Liens, other than Permitted Senior Liens; 8 and

            (iv)      Pursuant to Bankruptcy Code section 364(d)(1), senior priming DIP Liens on

                      all DIP Collateral subject to Existing Liens, other than Permitted Senior Liens;

       f)          Modifying the automatic stay, pursuant to Bankruptcy Code section 362, to the

extent necessary to (x) consummate the transactions contemplated by the DIP Loan Documents

and (y) upon further order of the Court, permit the DIP Lender to exercise any right or remedy

provided therein;

       g)          Approving all Cash-Management Requirements (as defined below);

       h)          Authorizing the Debtor’s use of Cash Collateral whenever or wherever acquired;

       i)          Granting adequate protection to the Prepetition Lender (as defined below); and


6
       “DIP Collateral” means all assets and properties, whether real, personal, intellectual, or otherwise, whether
       tangible or intangible, whether domestic, foreign, or international, that the Debtor now owns or hereafter
       acquires, or to or in which the Debtor, now or in the future, holds any right, title, or interest (whether fixed,
       contingent, inchoate, or otherwise), together with (in each case) all proceeds thereof; provided that the DIP
       Collateral shall not include Excluded Collateral.
7
       “Existing Liens” means the Liens set forth on Schedule 2 to the DIP Credit Agreement.
8
       “Permitted Senior Liens” means the Liens set forth on Schedule 3 to the DIP Credit Agreement.



                                                         3
                Case 20-10691       Doc 107-1         Filed 09/08/20   Page 4 of 17




       j)       Granting the Debtor such other and further relief as is just and proper; and

The Court having held a hearing on the Motion and considered any objection to the Motion, and

good cause appearing therefor, it is hereby FOUND and CONCLUDED that:

       A.       On January 17, 2020 (the “Petition Date”), the Debtor filed a voluntary petition in

this Court for relief under chapter 11 of the Bankruptcy Code;

       B.       Prior to the Petition Date, the Debtor entered into a secured loan with Sandy Spring

Bank (the “Prepetition Lender”) in the original principal amount of $2.5 million (the principal

balance as of January 1, 2020, being $2,382,565.48), which loan is secured by Existing Liens on

a portion of the DIP Collateral (including certain cash collateral);

       C.       This Court has jurisdiction over the Case and the Motion under 28 U.S.C. §§ 157(b)

and 1334, this matter is a core proceeding under 28 U.S.C. § 157(b)(2), venue is proper under 28

U.S.C. §§ 1408 and 1409, and the Court has authority to enter this Final DIP Order consistent with

Article III of the United States Constitution;

       D.       An immediate and ongoing need exists for the Debtor to obtain postpetition

financing in the amount of the DIP Commitment to reorganize under Bankruptcy Code chapter 11,

and the Debtor does not otherwise have sufficient funds available to pay administrative expenses

in this Case;

       E.       The Debtor is unable to obtain unsecured credit under Bankruptcy Code section

503 or other postpetition financing in the amount of the DIP Commitment on terms more favorable

than those provided by the DIP Lender;

       F.       Sufficient and adequate notice of the Motion and entry of this Final DIP Order has

been given under Bankruptcy Code section 364, Federal Rules of Bankruptcy Procedure (the




                                                  4
                Case 20-10691        Doc 107-1        Filed 09/08/20   Page 5 of 17




“Bankruptcy Rules”) 2002 and 4001, and Local Bankruptcy Rule 4001-4 such that no other or

further notice of the Motion or entry of this Final DIP Order is needed;

       G.      The terms of the DIP Loans, as set forth in the DIP Loan Documents, have been

negotiated in good faith and at arm’s length between the Debtor and DIP Lender, and the DIP

Lender is entitled to the protections of Bankruptcy Code section 364(e) with respect to all DIP

Loans, DIP Liens, DIP Claims, DIP Obligations, other DIP Loan Documents, and rights and

remedies of the DIP Lender (including, as applicable, the priority, validity, and enforceability

thereof);

       H.      The terms of the DIP Loans, as set forth in the DIP Loan Documents, are fair and

reasonable and reflect the Debtor’s exercise of its prudent business judgment consistent with its

fiduciary duties, and the DIP Lender has provided fair, adequate, and sufficient consideration that

constitutes reasonably equivalent value for the DIP Liens, DIP Claims, and all other rights,

protections, and benefits obtained by it under any DIP Loan Document (expressly including this

Final DIP Order);

       I.      Entry of this Final DIP Order (including permitting the use of cash collateral and

the grant of adequate protection to the Prepetition Lender) is in the best interests of the Debtor’s

estate and its various stakeholders because it will facilitate, inter alia, the Debtor’s reorganization

under Bankruptcy Code chapter 11; and

       J.      The DIP Lender is willing to provide the DIP Loans to the Debtor, but only on the

terms of the DIP Loan Documents (expressly including this Final DIP Order);

WHEREFORE, it is hereby ORDERED that the motion is GRANTED and:

       1.      Any remaining objection to the Motion or entry of this Final DIP Order is hereby

OVERRULED.




                                                  5
                Case 20-10691           Doc 107-1           Filed 09/08/20      Page 6 of 17




       2.       The execution and delivery of the DIP Credit Agreement and all other DIP Loan

Documents by the Debtor is authorized and approved, and the Debtor is authorized and empowered

to (x) execute and deliver to the DIP Lender all other documents and instruments necessary or

desirable to consummate the transactions contemplated thereby, (y) take all other actions necessary

or desirable to carry out the intent and purpose of the DIP Loan Documents (expressly including

with respect to the priority, validity, and enforceability of the DIP Claims and DIP Liens), and

(z) otherwise comply with the DIP Loan Documents and all requests of the DIP Lender thereunder.

       3.       Subject to the terms hereof, the Debtor is authorized to use all cash collateral, to

borrow up to the full amount of the DIP Commitment in DIP Loans in one or more draws on the

terms of the DIP Loan Documents, and to grant the adequate protection to the Prepetition Lender

contemplated hereby, each without application to or further order by the Court.

       4.       All interest (expressly including default interest), fees (expressly including any

applicable Undrawn Line Fee, the Commitment Fee, the Underwriting Fee, the Monitoring Fee,

and any applicable Makewhole Fee), and expenses (expressly including all DIP Lender Expenses9)

contemplated by the DIP Loan Documents are authorized to be incurred by the Debtor as DIP

Obligations and approved for payment as DIP Claims, without application to or further order by

the Court.

       5.       All DIP Obligations, pursuant to Bankruptcy Code section 364(c)(1), constitute

DIP Claims, payable from and having recourse to all property of the Debtor’s estate (expressly

including all DIP Collateral, but excluding Excluded Collateral).


9
       The DIP Credit Agreement requires the Debtor to pay promptly all actual and reasonable costs and expenses
       of the DIP Lender incurred, from and after the occurrence of any Event of Default, in connection with, arising
       from, or relating to the Debtor or its Case, the DIP Loan Documents, and any exercise of rights or remedies,
       expressly including all fees, expenses, and disbursement of outside counsel or other advisers and consultants
       retained by the DIP Lender with respect thereto (collectively, the “DIP Lender Expenses”), which shall
       constitute DIP Obligations for all purposes.



                                                        6
               Case 20-10691        Doc 107-1         Filed 09/08/20   Page 7 of 17




       6.      The DIP Lender holds security interests in and Liens on all DIP Collateral, which

the Debtor has (to the extent of its right, title, and interest therein) assigned and conveyed as

security, hypothecated, mortgaged, pledged, and set over and unto the DIP Lender, and which have

been automatically perfected notwithstanding any notice or recordation requirements of non-

bankruptcy law (collectively, the “DIP Liens”), comprising:

       (i)     Pursuant to Bankruptcy Code section 364(c)(2), senior DIP Liens on all DIP

Collateral not subject to Existing Liens;

       (ii)    Pursuant to Bankruptcy Code section 364(c)(3), junior DIP Liens on all DIP

Collateral subject to Existing Liens;

       (iii)   Pursuant to Bankruptcy Code section 364(d)(1), equal DIP Liens on all DIP

Collateral subject to Existing Liens, other than Permitted Senior Liens; and

       (iv)    Pursuant to Bankruptcy Code section 364(d)(1), senior DIP Liens on all DIP

Collateral subject to Existing Liens, other than Permitted Senior Liens.

       6.      The proceeds of the DIP Loans shall be used by the Debtor exclusively to (a) pay

DIP Lender Expenses, (b) pay all other DIP Obligations, (c) pay other amounts permitted under

the Budget, as such may be revised from time to time in Approved Form; (d) pay amounts

permitted under the Carveout, and (e) pay other amounts (if any) approved in advance in writing

by the DIP Lender; provided that in no event shall any portion of the DIP Loans be used for

payment of fees, costs, or expenses incurred by any party in (x) investigating or pursuing any claim

or cause of action against the DIP Lender, any Affiliate thereof, or any other Indemnified Person

or (y) questioning or challenging, or taking any other action that could reasonably be expected

otherwise to impair, any DIP Lien or DIP Claim (or the priority, validity, or enforceability thereof),

any DIP Obligation, any DIP Loan Document, or any right or remedy of the DIP Lender.




                                                  7
                 Case 20-10691          Doc 107-1          Filed 09/08/20     Page 8 of 17




         7.      So long as any DIP Obligation remains outstanding, the Debtor shall perform each

of the covenants contained in the DIP Loan Documents (other than those covenants that, under the

DIP Loan Documents, shall survive full and indefeasible payment of the DIP Obligations),

including (for the avoidance of doubt):

         (i)     No later than the seventh Business Day of each month, the Debtor shall provide the

DIP Lender (each in Approved Form10) (x) a variance report (certified by an appropriate officer of

the Debtor) comparing, on a line-item basis, actual cash receipts and disbursements to those

contained in the Budget, for both the preceding month and cumulatively from the date hereof,

together with detailed explanations of all variances (if any) and (y) a rolling 13-week cashflow

forecast for the Debtor; provided that in no event shall actual cash disbursements vary upward

from the Budget (on a categorical, monthly, or cumulative basis) by more than 10% (the

“Permitted Variances”); provided further that the Debtor may carry forward any used budgeted

amount to subsequent periods; and provided further that the Debtor is permitted to use cash on

hand as of the entry of this Final DIP Order, and proceeds of airport operations received after the

entry of this Final DIP Order, for airport and general administrative expenses, without restriction

under the DIP Credit Agreement (but subject to the reporting obligations thereof) or this Final DIP

Order.

         (ii)    The Debtor shall establish and maintain a cash-management system in Approved

Form, which system shall (at a minimum) provide for real-time reporting to the DIP Lender of all

receipts and disbursements in all deposit accounts of the Debtor (collectively, the “Cash-

Management Requirements”);


10
         “Approved Form” means in form and substance acceptable to (as evidenced by the prior written consent of)
         the DIP Lender.




                                                       8
                Case 20-10691          Doc 107-1           Filed 09/08/20     Page 9 of 17




       (iii)   The Debtor shall comply with all applicable Milestones;11

       (iv)    The Debtor shall promptly provide the DIP Lender with all requested information

and full and complete access to all executives, directors, and advisors of the Debtor, together with

access to inspect any DIP Collateral, when requested by the DIP Lender; provided that, without

any prior request from the DIP Lender, the Debtor shall deliver to the DIP Lender in real time

copies of all written offers (whether formal or informal, firm or contingent) to acquire the Debtor,

the DIP Collateral, or any part thereof, together with all related correspondence, and all other

materials regarding the Debtor’s progress on the Milestones; and further provided that DIP Lender

shall maintain all information provided by the Debtor in this Paragraph in confidence, pursuant to

the terms of the Confidentiality and Non-Circumvention Agreement.

       (v)     Except as may be agreed in writing in advance by the DIP Lender, the Debtor shall

not (directly or indirectly) incur, create, or permit to exist any Debt, other than (w) Debt existing

as of the Petition Date, (x) the DIP Obligations, (y) Debt expressly contemplated by the Budget,

and (z) obligations and indebtedness permitted by the Carveout;

       (vi)    The Debtor shall not (directly or indirectly) incur, create, or permit to exist any Lien

other than (x) Existing Liens, (y) the DIP Liens, and (z) postpetition liens for real-estate taxes,

which shall be timely paid;

       (vii)   Other than as permitted with respect to the Carveout, the Debtor shall not (directly

or indirectly) incur, create, or permit to exist any administrative-expense claim, expense, or cost

(x) with priority senior or equal to the DIP Claims or (y) not expressly contemplated by the Budget;




11
       “Milestones” means, collectively, the events and corresponding deadlines set forth on Schedule 1 to the DIP
       Credit Agreement.



                                                       9
                 Case 20-10691       Doc 107-1      Filed 09/08/20     Page 10 of 17




       (viii) The Debtor shall not make any payment (other than in respect of the DIP

Obligations) not expressly contemplated by the Budget or the Carveout;

       (ix)      The Debtor shall not (directly or indirectly) (x) merge or consolidate with another

Person or (y) unless the net proceeds thereof shall be sufficient to repay the DIP Obligations

(including any applicable Makewhole Fee) in full, sell any DIP Collateral; provided any such sale

shall be in Approved Form; and

       (x)       The Debtor shall not commence any action in, file any motion, application, or

proposed order with, or make any other submission to the Bankruptcy Court relating to the DIP

Loans, DIP Claims, DIP Liens, and DIP Collateral other than in Approved Form; provided that the

DIP Lender shall review all draft submissions promptly, and shall not unreasonably withhold,

condition, or delay its consent to such draft submissions.

       8.        The DIP Loans shall mature, and all DIP Obligations shall be immediately due and

payable upon the “Maturity Date,” meaning the earlier to occur of (x) the second anniversary of

the date hereof and (y) the acceleration of the DIP Loans following an Event of Default.

       9.        An “Event of Default” shall exist during the occurrence and continuation of each

of the events so identified in the DIP Loan Documents, including (for the avoidance of doubt):

       (i)       The Debtor shall:

              (A) Fail to timely pay any DIP Lender Expense or other DIP Obligation when due;

              (B) Grant or permit to exist any Lien on any DIP Collateral, other than the DIP Liens,

Existing Liens and postpetition real-estate taxes, which shall be timely paid;

              (C) Fail to satisfy any Milestone, within 2 business days of its stated deadline;

              (D) Make any payment not expressly contemplated by, or otherwise fail to comply

with, the Budget (subject to Permitted Variances and the Carveout); or




                                                   10
                 Case 20-10691       Doc 107-1     Filed 09/08/20       Page 11 of 17




              (E) Fail at any time to satisfy any Cash-Management Requirement;

       (ii)      Any representation, warranty, certification, or other statement made, or deemed

made in or delivered pursuant to any DIP Loan Document, by the Debtor shall be false in any

material respect as of the date so made, deemed made, or delivered; and

       (iii)     The Debtor shall fail to perform or comply with any other agreement, covenant,

term, or condition in any DIP Loan Document, other than those listed in the preceding Clauses (i)-

(ii); provided such failure has not been remedied (if capable of remedy) within 21 days of the

earlier of (x) the Debtor’s becoming aware of such failure or (ii) the Debtor’s receipt of written

notice from the DIP Lender of such failure.

       10.       Notwithstanding Bankruptcy Code section 362, while any Event of Default has

occurred and is continuing, the DIP Lender may immediately, without further order of or

application to the Bankruptcy Court, (x) declare the DIP Commitment terminated and (y) declare

all DIP Obligations immediately due and payable, without the requirement of presentment,

demand, protest, or any other notice, all of which are waived by the Debtor.

       11.       Furthermore, while any Event of Default has occurred and is continuing, the DIP

Lender may move or apply to the Bankruptcy Court for entry of an order:

              (i) Terminating the automatic stay with respect to any DIP Collateral;

              (ii) Terminating the Debtor’s exclusivity to propose a chapter 11 plan;

              (iii) Appointing an examiner or chapter 11 trustee; and

              (iv) Converting the Debtor’s Case to chapter 7;

provided that if the DIP Lender so moves or applies, the Debtor shall bear the burden of

establishing that cause does not exist to grant the requested relief. The Debtor has expressly waived

the right to contest such relief whatsoever beyond the foregoing limitation.




                                                  11
               Case 20-10691       Doc 107-1      Filed 09/08/20     Page 12 of 17




       12.     In addition to the rights and remedies enumerated in Paragraphs 10 and 11, the DIP

Lender shall be entitled, while any Event of Default has occurred and is continuing, to pursue all

rights and remedies available to it under the Bankruptcy Code (whether as a creditor, party in

interest, or otherwise) or (subject to further order of the Court) as a secured party under the

Uniform Commercial Code. For the avoidance of doubt, all costs incurred by the DIP Lender in

connection any Event of Default under any DIP Loan Document shall constitute DIP Lender

Expenses and DIP Obligations for all purposes.

       13.     (i)     Subject to the following Clause (ii), the DIP Claims shall be subject to a

prior claim against the Debtor’s estate (the “Carveout”) to permit the Debtor to pay the aggregate

amount of (x) all accrued and unpaid postpetition professional fees (at standard hourly rates) of

the Debtor’s bankruptcy counsel, appraiser, and financial advisor (whether or not such fees and

costs are included in the Budget, but subject to allowance by the Bankruptcy Court); (y) United

States Trustee fees; and (z) other administrative expenses, to the extent such administrative

expenses have been incurred, but not paid, and are permitted in the Budget; provided, however,

that upon delivery of a Carveout Trigger Notice, the Carveout for expenses incurred thereafter

shall be limited solely to the Triggered Carveout Cap. The delivery of a Carveout Trigger Notice

shall not limit or cap the amounts that have accrued prior to the delivery of the Carveout Trigger

Notice. The DIP Liens, DIP Claims, and all other administrative or superpriority claims against

the Debtor (if any) shall be subject and subordinate in all respects to the Carveout.

       (ii)    From and after the date of delivery by the DIP Lender to the counsel to the Debtor

and the UST of notice (the “Carveout Trigger Notice”) that both (a) an Event of Default has

occurred and is continuing and (b) the DIP Lender has elected to exercise its right to cap the

Carveout, the Carveout for expenses accrued thereafter shall, immediately and without any further




                                                 12
               Case 20-10691       Doc 107-1      Filed 09/08/20     Page 13 of 17




notice or action, be capped at $50,000 (the “Triggered Carveout Cap”) in the aggregate; provided

that in no event whatsoever shall payment of any amount contemplated by the Carveout constitute

a personal liability of the DIP Lender, any Affiliate, or any other Indemnified Person.

Notwithstanding anything herein to the contrary, in no event shall any amount contemplated by

the Carveout be used to fund fees, costs, or expenses incurred in (x) investigating or pursuing any

claim or cause of action against the DIP Lender, any Affiliate thereof, or any other Indemnified

Person or (y) questioning or challenging, or taking any other action that could reasonably be

expected otherwise to impair, any DIP Lien or DIP Claim (or the priority, validity, or enforceability

thereof), any DIP Obligation, any DIP Loan Document, or any right or remedy of the DIP Lender.

       14.     In consideration of the DIP Lender’s (x) consent to the current payment of

administrative expenses of the Debtor’s estate to the extent of (and solely as expressly permitted

by) the Budget and (y) concessions with respect to the Carveout (solely as described Paragraph 13

and the DIP Credit Agreement), the DIP Lender is entitled to a full and complete waiver, with

respect to all parties, of Bankruptcy Code section 506(c) and in no event shall any the DIP Lender

or DIP Collateral be subject to any “surcharge” or the doctrine of “marshalling” by any party in

any way whatsoever.

       15.     The automatic stay imposed by Bankruptcy Code section 362(a) is and shall remain

modified to the extent necessary to implement and effectuate in full this Final DIP Order and the

other DIP Loan Documents (expressly including any exercise of rights and remedies by the DIP

Lender, except those expressly requiring further court order) and the transactions contemplated

thereby.

       16.     The substantial value of the DIP Collateral in excess of claims secured by such DIP

Collateral provides sufficient adequate protection to which prepetition secured creditors of the




                                                 13
              Case 20-10691        Doc 107-1      Filed 09/08/20     Page 14 of 17




Debtor are entitled. The Debtor is not required to provide any adequate protection to prepetition

secured creditors of the Debtor except as specifically provided in this paragraph with respect to

the Prepetition Lender. From the first business day of the first month following entry of this Final

DIP Order, until the first to occur of (a) the Maturity Date and (b) the date of termination of the

DIP Lender’s DIP Commitment, the Debtor shall make a monthly payment in the amount of

$11,935.33 to the Prepetition Lender as adequate protection, within the meaning of Bankruptcy

Code sections 361(1) and 364(d)(1)(B), of its Existing Liens, including on account of (a) the grant

of the priming DIP Liens to the DIP Lender and (b) the Debtor’s use of cash collateral secured by

such Existing Liens. The Debtor and the Prepetition Lender reserve their rights with respect to

application of the foregoing adequate protection payment, and nothing herein constitutes a

determination with respect to the application of such payment. The Debtor shall be entitled to use

the Prepetition Lender’s cash collateral for all purposes permitted under the DIP Credit Agreement

until the first to occur of (a) the Maturity Date or (b) the date of termination of the DIP Lender’s

DIP Commitment. This Final DIP Order supersedes any prior cash collateral order.

       17.     Any stay, modification, reversal, or vacation of this Final DIP Order shall not, in

any way whatsoever, affect any DIP Loan, DIP Lien, or DIP Claim (or the priority, validity, or

enforceability thereof), DIP Obligation, other DIP Loan Document, or right or remedy of the DIP

Lender. Notwithstanding any such stay, modification, reversal, or vacation, all DIP Loans, DIP

Liens, DIP Claims, DIP Obligations, other DIP Loan Documents, and rights and remedies of the

DIP Lender made, available, and/or in effect prior to the effective date of such stay, modification,

reversal, or vacation (including, as applicable, the priority, validity, and enforceability thereof)

shall be governed in all respects by this Final DIP Order as originally entered by the Court. The

DIP Lender is entitled to and shall have the protections of Bankruptcy Code section 364(e) with




                                                14
               Case 20-10691        Doc 107-1      Filed 09/08/20      Page 15 of 17




respect to all DIP Loans, DIP Liens, DIP Claims, DIP Obligations, other DIP Loan Documents,

and rights and remedies of the DIP Lender (including, as applicable, the priority, validity, and

enforceability thereof) and shall be so protected notwithstanding any stay, modification, reversal,

or vacation of this Final DIP Order.

       18.     This Final DIP Order shall survive entry of any order, in this Court or any other

court of competent jurisdiction, (w) confirming a chapter 11 plan of in this Case (and, to the extent

not satisfied in full in cash on the effective date thereof, the DIP Obligations shall not be discharged

under or by entry of such order, notwithstanding Bankruptcy Code section 1141(d)); (x) appointing

an examiner or chapter 11 trustee in this Case; (y) converting this Case to a case under Bankruptcy

Code chapter 7, or (z) dismissing this Case. This Final DIP Order, together with all DIP Loans,

DIP Liens, DIP Claims, DIP Obligations, other DIP Loan Documents, and rights and remedies of

the DIP Lender (including, as applicable, the priority, validity, and enforceability thereof) shall

continue in full force and effect, notwithstanding the entry of any such order, until full and

indefeasible payment of all DIP Obligations.

       19.     In the event of any inconsistency between any other DIP Loan Document and this

Final DIP Order, the terms of this Final DIP Order shall govern.

       20.     Notwithstanding Bankruptcy Rules 4001(a)(3), 6004(h), 6006(d), 7062, and 9014,

or anything else in the Bankruptcy Rules or any other applicable rule of procedure, this Final DIP

Order shall be valid, take full effect, and be enforceable immediately upon entry hereof. There

shall be no stay of execution or effectiveness of this Final DIP Order, all of which are hereby

waived for cause shown.




                                                  15
              Case 20-10691      Doc 107-1      Filed 09/08/20    Page 16 of 17




       21.    The Court has and shall retain jurisdiction to enforce this Final DIP Order,

including to hear any motion or application by the DIP Lender related hereto or to any other DIP

Loan Document, according to its terms.

                                    *** End of Order ***




                                              16
Case 20-10691     Doc 107-1    Filed 09/08/20   Page 17 of 17




                          Exhibit A

[The DIP Credit Agreement can be located on the Court’s docket]




                              17
